Citation Nr: 1638689	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  16-17 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence exists to reopen a claim for service connection of an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and a neurocognitive disorder with alcoholism in remission, and whether the claim should be granted.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1968 to July 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa and Winston-Salem, North Carolina in January 2014 and September 2014, which denied the benefit sought on appeal.

As will be discussed below, the Veteran's initial claim in this case denied him service connection of PTSD.  The Veteran then requested to reopen a claim for PTSD in November 2012.  However, the United States Court of Appeals for Veterans Claims has held that in considering a claim for service connection of a psychiatric disability, VA must not adjudicate only the disability identified by the Veteran.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Rather, VA must consider all psychological disabilities reasonably raised by the record, relative to the claimant's description of the disorder.  As such, the Veteran's claim for service connection has been characterized as relating to an acquired psychiatric disorder.

The issue of a total disability rating based on individual unemployability has been raised by the record in a May 2014 statement from the Veteran's doctor, but this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection of an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1. Service connection of an acquired psychiatric disorder was originally denied by the AOJ in a June 2011 rating decision, and the Veteran did not seek an appeal of this decision.

2. Evidence added to the record since June 2011 includes a statement from a private medical provider which diagnoses the Veteran with PTSD and major depression, as well as additional medical records and records obtained from the Social Security Administration.

3. The evidence added to the record since June 2011 is not cumulative or redundant of the evidence included in the record at the time of the prior decision, and the evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.


CONCLUSIONS OF LAW

1.  The June 2011 rating decision that denied the Veteran's claim for service connection is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection of an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

As the Board's decision to reopen the Veteran's claim of entitlement to service connection is completely favorable, no further notice or assistance is required on this question, and any deficit with respect to either duty is harmless to the Veteran.  However, consideration of the merits of such claim is deferred pending additional development.

II. Analysis

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  One exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In making such a determination, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513(1992).

That being the relevant law on this question, the Board has reviewed the June 2011 rating decision.  In this decision, the AOJ denied the Veteran's claim for service connection, stating that the Veteran's medical records did not establish that he had presently been diagnosed with PTSD.  The rating decision also found that while the Veteran had been diagnosed with a neurocognitive disorder, the record did not contain evidence of any nexus between this disorder and the Veteran's military service.

However, since June 2011, the record reflects that the Veteran has been clearly and affirmatively diagnosed with PTSD.  In October 2014 the Veteran submitted a statement from a private medical provider, in which the Veteran is clearly diagnosed with "chronic post-traumatic stress disorder" and "chronic major depression".  This statement also includes evidence relating to the manifestations of these disabilities, and it describes the Veteran's PTSD as being "service connected".  Thus, the record now contains evidence of two acquired psychiatric disabilities which were not previously considered by VA in deciding the Veteran's claim for service connection of an acquired psychiatric disorder. 

Because this evidence was not offered until well after the June 2011 rating decision, there is little question that the evidence is new.  Furthermore, because this evidence provides competent medical evidence of two separate psychiatric diagnoses, there is little question that the evidence is material to the question of service connection of an acquired psychiatric disorder.  It is also quite clear that this evidence is not redundant or cumulative.  Thus, the Board finds that the record does contain sufficient evidence to reopen the Veteran's claim for service connection of an acquired psychiatric disorder.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection of an acquired psychiatric disorder is reopened, and the appeal is granted to this extent only.


REMAND

This claim for service connection having been reopened, the Board finds that a remand is necessary in this case in order to obtain medical opinion evidence required by the governing regulations.  

Specifically, the Board notes that the Veteran has claimed since the outset that he has PTSD.  Furthermore, the Veteran has repeatedly asserted in the record that his PTSD was caused by several in-service stressors, including coming under mortar and rocket attack while stationed in Vietnam as a communications officer.  In fact, in a March 2016 statement submitted by the Veteran, he reports that during these attacks he "feared for [his] life."  This statement corresponds to a November 2012 statement from the Veteran that he "felt like a sitting duck waiting to be picked off."  These statements indicate the Veteran's contention that his PTSD is related to his fear of hostile military attack during his service.

In respect to such claims for service connection, 38 C.F.R. § 3.304(f)(3) requires that either a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to that stressor.  To that end, the Board notes evidence in the record indicating that the Veteran has PTSD, as well as the Veteran's attestations regarding his in-service stressor, but a VA examiner has yet to opine as to the adequacy of that stressor, relative to a diagnosis of PTSD.  Accordingly, this claim me be remanded in order to obtain the requisite evidence from a VA psychological professional.

The Board also finds that a remand is necessary in this case in order to clarify the Veteran's diagnoses.  As was discussed above, since the Veteran's initial claim for service connection, he has been diagnosed with a neurocognitive disorder, PTSD, and major depression.  In light of this, a remand is necessary in order to obtain medical evidence to determine whether these diagnoses speak to comorbid disabilities that the Veteran experiences or whether these diagnoses speak to a single disorder.

Finally, a remand is necessary in this case in order obtain evidence related to the Veteran's history of alcohol abuse, which is documented in the record.  The United States Court of Appeals for the Federal Circuit has held that service connection is warranted for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  See Allen v. Principi, 237 F.3d 1368   (Fed. Cir. 2001).  Furthermore, the Veteran has submitted multiple statements which relate his alcohol consumption to his military service, including a March 2016 statement in which he reports that "[he] did abuse alcohol because of mental stress."  Because alcoholism is a psychiatric disability, capture by the expanded claim directed by Clemons v. Shinseki, 23 Vet. App. 5, the Board finds that this issue must also be considered in adjudicating this claim, and so medical evidence is necessary in order to fully adjudicate the issue as well.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records which are not currently associated with the claims file, including any records held by a Vet Center facility. 

2. After completing the above development, schedule the Veteran for a psychiatric examination with a psychiatrist or psychologist.  The claims file should be provided. 

After completing this examination, the examiner is asked to answer the following questions, specifically:

A) Are the Veteran's reports of exposure to hostile attack and other stressors during his active duty military service adequate to support a diagnosis of PTSD, assuming that such stressors have been verified?

B) From what psychiatric disabilities does the Veteran currently suffer?  In answering these questions, the examiner should specifically discuss the prior diagnoses of a neurocognitive disorder, PTSD, and major depression.  The examiner is also asked to discuss whether the Veteran ever suffered from any of these diagnosed disabilities and whether these disabilities were ever comorbid.

C) Is it at least as likely as not that any diagnosed psychiatric disability is causally or etiologically related to the Veteran's military service, including any fear of hostile military activity?

D) Is the Veteran properly diagnosed with alcoholism?

E) If the Veteran is properly diagnosed with alcoholism, is it at least as likely as not that the Veteran's alcoholism is causally or etiologically related to any diagnosed psychiatric disorder(s), to include PTSD? 

Alternatively, is it at least as likely as not that the Veteran's alcoholism was aggravated by the Veteran's diagnosed psychiatric disorder(s)?  Furthermore, in addressing this question, the examiner should discuss the October 2010 examiner's statement that the Veteran's psychiatric disability and his alcoholism "mutually exacerbate one another."

3. Readjudicate the appeal. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


